Citation Nr: 0946827	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
coronary artery disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1959 to May 1963 and 
from July 1963 to June 1979.  He served in the Navy.  It is 
unclear whether he was on the ground in Vietnam or within the 
inland water ways of Vietnam.  That must be determined, as 
set forth below, in view of proposed additional disorders for 
which service connection may be presumed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

It is noted that the issue listed on the title page is proper 
given the current status of the appeal and the law.  As set 
out below, there may be a change in the law that applies to 
this case which may potentially alter the issue.  This is 
explained in more detail below.

The Veteran contends that he has submitted new and material 
evidence to reopen his previously denied claim for service 
connection for coronary artery disease.  He argues that he 
has a congenital heart disability that was aggravated by his 
more than 20 years of military service.  

The record indicates that the Veteran's claim for service 
connection for coronary artery disease was initially denied 
in a February 2004 rating decision.  This decision found that 
there was no evidence of treatment for or a diagnosis of a 
heart disability during active service.  It further noted 
that a heart disability was first discovered when the Veteran 
suffered a myocardial infarction in 1984, which was five 
years after discharge from service.  However, the decision 
denied the Veteran's claim on the basis that there was no 
medical evidence of a link between the Veteran's heart 
disability and active service.  

The Veteran was provided with notification of this decision 
in a letter also dated in February 2004.  The Veteran 
submitted a Notice of Disagreement with this decision and he 
was issued a Statement of the Case in August 2004.  However, 
the Veteran did not submit a Substantive Appeal of this 
decision.  Therefore, the February 2004 rating decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.200 (2009). 

The Veteran submitted a request to reopen his claim for 
service connection for coronary artery disease in May 2005.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

The record shows that the Veteran was provided with a VCAA 
notice letter in May 2005.  This letter was apparently 
intended to provide the Veteran with notice pertaining to the 
reason for the February 2004 denial and the evidence required 
to reopen his claim.  Unfortunately, it appears that this 
letter was mailed before it was completed, as the paragraph 
that was intended to contain the explanation for the February 
2004 denial stops after the word "because".  Therefore, the 
Board finds that the Veteran must be provided with notice 
that meets the requirements of Kent before his appeal may be 
considered.

In addition, the Veteran's representative notes that both the 
July 2005 rating decision that declined to reopen the 
Veteran's claim for service connection for coronary artery 
disease and the October 2005 Statement of the Case used the 
wrong standard for new and material evidence in the 
discussion provided to the Veteran.  The representative 
argues that this is confusing to the Veteran and requests 
that the claim be remanded in order to provide the Veteran 
with the correct standard.  

The Board notes that while the current regulation was 
provided to the Veteran in the Pertinent Laws section of the 
Statement of the Case, it confirms that the standard used in 
the July 2005 rating decision and in the Reasons and Bases 
portion of the Statement of the Case is the old standard that 
was in effect prior to August 2001.  Therefore, the Board 
finds that the Veteran's claim to reopen must be considered 
under the current standard for new and material evidence 
before his appeal is returned to the Board. 

Additionally, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C.A. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides, within the Republic of Vietnam during the Vietnam 
era, for a new pertinent condition, ischemic heart disease.  
Regulations are pending and these cases are stayed from final 
decisions until the regulations are promulgated.

In that regard, this Veteran was in service during the 
Vietnam era.  It is unclear, however, whether he set foot in 
country, or whether he served in inland waterways in Vietnam.  
In that regard, his service personnel records should be 
obtained, and the Veteran should be asked to provide any 
evidence he has of in-country service or inland waterway 
service.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA 
letter that contains all the notice 
required by Kent v. Nicholson, 20 Vet. 
App. 1, (2006).  This should include 
the basis for the original February 
2004 denial of his claim for service 
connection for coronary artery disease, 
what constitutes new and material 
evidence to reopen the claim as 
determined by the evidence of record at 
the time of the February 2004 decision, 
and the evidence and information 
necessary to establish entitlement to 
the underlying claim for service 
connection. 

2.  The Veteran's service personnel 
records should be obtained for 
association with the claims file.  
Sufficient development should be 
undertaken to ascertain whether the 
Veteran had in-country duty in Vietnam 
or was in the inland waterways of that 
country.  The Veteran is invited to 
provide any evidence he had of in-
country or inland water way service, 
such duty triggering the application of 
the new pertinent presumption of 
service connection.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  The 
Veteran's claim must be adjudicated 
according to the current version of 
38 C.F.R. § 3.156(a) (2009) to the extent 
pertinent.  If it is determined that he 
served in country or in the inland 
waterways, appropriate action pursuant to 
the new presumptive service connection 
regulations should be undertaken as 
appropriate.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


